               Case 20-21883-SMG          Doc 163     Filed 03/23/21     Page 1 of 26




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               FT. LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov

In Re:
                                                              Chapter 11

WHOA NETWORKS, INC., a Florida Corp.,                         Case No.: 20-21883-BKC-SMG
WHOA NETWORKS, INC., a Delaware Corp.                         Case No.: 20-21884-BKC-SMG
HIPSKIND TECHNOLOGY SOLUTIONS                                 Case No.: 20-21885-BKC-SMG
 GROUP INCORPORATED,
PLATINUM SYSTEMS HOLDINGS, LLC,                               Case No.: 20-21886-BKC-SMG

            Debtors.                                          (Jointly Administered under
________________________________/                             Case No.: 20-21883-BKC-SMG)

           STIPULATION AND JOINT MOTION FOR ENTRY OF AGREED
           ORDER GRANTING ADEQUATE PROTECTION AND RELATED
         RELIEF TO HEWLETT-PACKARD FINANCIAL SERVICES COMPANY

         WHOA NETWORKS, INC., (the “Whoa Florida Debtor”) and HIPSKIND

TECHNOLOGY SOLUTIONS GROUP INCORPORATED, (the “Hipskind Debtor”) two of

the four above-captioned debtors (collectively, the “Debtors”) and secured creditor, Hewlett-

Packard Financial Services Company (“Creditor” or “HPFSC”) by and through their respective

counsel, hereby stipulate, agree and jointly move the Court for entry of an Agreed Order in the

form attached hereto as Exhibit “A” approving the agreement between the Whoa Florida Debtor,

Hipskind Debtor and HPFSC (collectively, the “Parties”) (A) providing for adequate protection of

the secured claim of HPFSC by the Hipskind Debtor, and (B) other related relief (the “Motion”).

In support of the Motion, the Parties state as follows:

I.       JURISDICTION

         1.   The Court has jurisdiction over this stipulation and joint Motion pursuant to 28 U.S.C.

§§ 157 and 1334.

         2.      The Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).
               Case 20-21883-SMG          Doc 163      Filed 03/23/21     Page 2 of 26




       3.       Venue of the Motion, and the Case, is proper before this Court pursuant to 28

U.S.C. §§ 1408 and 1409.

II.    BACKGROUND

       4.       On October 29, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition in this Court for relief under Chapter 11 of Title 11 of the United States Code (the

“Bankruptcy Code”). Since that time, the Debtors have operated as debtors-in-possession pursuant

to Sections 1107 and 1108 of the Bankruptcy Code.

       5.       As of the date hereof, no creditors’ committee has been appointed in these cases.

In addition, no trustee or examiner has been appointed.

       6.       For a detailed description of the Debtors, their operations and assets and liabilities,

the Debtors respectfully refer the Court and parties-in-interest to the Declaration of Mark Amarant

in Support of Chapter 11 Petitions and First Day Motions filed with the Court contemporaneously

herewith (the “First Day Declaration”)[ECF No.10].

III.   EQUIPMENT FINANCING AGREEMENTS

       A.       Whoa Florida Debtor

       7.       Prior to the Petition Date, Whoa Florida Debtor was a party to the following

equipment financing agreements:

       (i)      that certain Business Lease Agreement dated January 30, 2017 (Lease Agreement

No. 522721772767082USA3), and Amendments thereto (the “USA3 Agreement”);

       (ii)     that certain Business Lease Agreement dated June 21, 2017 (Lease Agreement No.

522721772767105USA4) and Amendments thereto (the “USA4 Agreement”); and

       (iii)    that certain Business Lease Agreement dated September 20, 2017 (Lease

Agreement No. 522721772792646USA5) and Amendments thereto (the “USA5 Agreement”),

                                                   2
              Case 20-21883-SMG          Doc 163    Filed 03/23/21     Page 3 of 26




(USA3 Agreement, USA4 Agreement and USA5 Agreements shall be collectively referred to as

the “Lease Agreements”). A copy of the USA Financing Agreements, their respective

Amendments, Schedule A and UCC are attached to the Motion.

       8.      On December 8, 2020, HPFSC filed a Proof of Claim (Claim #14) asserting an

unsecured claim in the amount of $178,078.31 (the “Unsecured Claim”).

       B.      Hipskind Debtor

       9.      Prior to the Petition Date, the Hipskind Debtor was a party to the following secured

financing agreements:

       (i)     Note and Security Agreement dated March 29, 2018 (Agreement No.

5398294827000001) (the “Hipskind March 2018 Note”) in the principal amount of $195,400.00;

and

       (ii)    Note and Security Agreement dated July 13, 2018 (Agreement No.

5398294827000002) (the “Hipskind July 2018 Note”) in the principal amount of $161,342.72

(collectively, the “Note Agreements”).

       10.     On December 16, 2020, HPFSC filed a Proof of Claim (Claim #7) asserting a

secured claim in the amount of $273,799.29 (the “Hipskind Secured Claim”).

IV.    STIPULATION

       A.      Whoa Florida Debtor

       11.     As of the Petition Date, HPFSC represents and warrants that the amount due and

owing under the Lease Agreements was $178,078.31 (the “ Whoa Florida Claim Amount”).

       12.     The Parties have agreed that the Lease Agreements relate solely to professional

services and not equipment financing. As a result, the Whoa Florida Debtor and HPFSC have

agreed that HPFSC shall have an allowed general unsecured claim for all purposes in these chapter

                                                3
               Case 20-21883-SMG              Doc 163       Filed 03/23/21        Page 4 of 26




11 cases against the Whoa Florida Debtor in the amount of $178,078.31 (“HPFSC Whoa Florida

Unsecured Claim”).

        B.       Hipskind Debtor

        13.      As of the Petition Date, HPFSC represents and warrants that the amount due and

owing under the Note Agreements was $273,799.29 (the “Hipskind Claim Amount”).

        14.      The Parties have agreed that the Note Agreements are secured financing agreements

whereby HPFSC asserts a security interest and/or lien upon the equipment and/or other personal

property more specifically described in Exhibit “B” attached hereto (collectively, the “HPFSC

Equipment” or the “Collateral”) 1 and has a fair market value of $75,000.00. As a result, the

Hipskind Debtor and HPFSC have agreed that HPFSC shall have an allowed secured claim for all

purposes in these chapter 11 cases against the Hipskind Debtor in the amount of $75,000.00

(“HPFSC Secured Claim”) in respect of the HPFSC Equipment and a general unsecured claim in

the amount of $198,799.29 (“HPFSC Hipskind Unsecured Claim”).

        15.      In connection with the foregoing, the Parties have agreed that the Hipskind Debtor

shall make adequate protection payments to HPFSC during the pendency of this Chapter 11 case

in respect of the HPFSC Equipment in the amount of $1,415.34 per month (the “Adequate

Protection Payment”) commencing March 29, 2021 and continuing on the same day of each month

thereafter through either the effective date of a plan of reorganization in these Chapter 11 cases or

the date of conversion or dismissal of these Chapter 11 cases.

        16.      The Adequate Protection Payment was determined by fully amortizing the

aggregate allowed HPFSC Secured Claim in the amount of $75,000.00 through equal monthly




1 Claim #7 filed by HPFSC did not include a copy of Exhibit 1 (Financed Items) to Exhibit A to the Note Agreements.
Accordingly, the Exhibit describing the HPFSC Equipment is attached hereto as Exhibit “B”.
                                                        4
              Case 20-21883-SMG           Doc 163      Filed 03/23/21     Page 5 of 26




payments of principal and interest over 60 months (the “Term”) at an annual interest rate of 5.0%.

        17.     The Parties further agreed that in connection with any plan of reorganization filed

by the Hipskind Debtor or Debtors in these Chapter 11 cases, the Debtors agree to separately

classify the HPFSC Secured Claim from all other classes of claims in such plan and provide for

the treatment of such allowed HPFSC Secured Claim as set forth hereinabove, namely to continue

making monthly Adequate Protection Payments to HPFSC for the Term, which payments, if and

when paid, will satisfy the allowed HPFSC Secured Claim in full. Subject to such treatment being

provided in any such plan, HPFSC has agreed to vote any and all of its allowed HPFSC Secured

Claim and HPFSC Hipskind Unsecured Claim to accept and otherwise support such plan.

        18.     The Adequate Protection Payment agreed to by the Parties shall be made by wire

transfer pursuant to instructions to be provided by HPFSC. Any notices to HPFSC shall be sent to

Hewlett-Packard Financial Services Company, 200 Connell Drive, Suite 5000, Berkeley Heights,

NJ 07922. Attn: Diane Morgan, Corporate Counsel, email: diane.morgan@hpe.com.

        19.     Any applicable sales tax and personal property tax associated with the HPFSC

Equipment shall be the responsibility of the Hipskind Debtor.

        20.     The Hipskind Debtor agrees to maintain insurance coverage on the HPFSC

Equipment in accordance with the terms of the HPFSC Agreement.

        21.     In the event the Hipskind Debtor fails to make the Adequate Protection Payments

as set forth herein, and such failure continues for a period of three (3) business days after the due

date thereof, then HPFSC shall email notification of the default to Debtors counsel, Paul J. Battista,

Esq., at pbattista@gjb-law.com. The Hipskind Debtor shall have a period of two (2) business days

after such notice to cure such default. If the Hipskind Debtor fails to cure such default, then HPFSC

may file an affidavit reflecting such default, the notification to cure, and the failure of the Hipskind

                                                   5
             Case 20-21883-SMG          Doc 163     Filed 03/23/21      Page 6 of 26




Debtor to cure the default. The Hipskind Debtor shall then have three (3) business days to file a

counter-affidavit with the Court stating that the Hipskind Debtor is not in default. If the Hipskind

Debtor fails to file a counter-affidavit by the deadline herein, then the automatic stay imposed by

11 U.S.C. §362 shall terminate as to the HPFSC Equipment, at which time HPFSC shall be able

to exercise any and all rights and remedies granted to it under the Note Agreements and under

applicable state and/or federal law. In connection therewith, HPFSC shall submit an Order to the

Court lifting the automatic stay imposed by 11 U.S.C. §362 with respect to the HPFSC Equipment,

which Order the Court may enter without further notice and hearing.

       22.     In the event the Hipskind Debtor Chapter 11 case is dismissed or converted to a

case under Chapter 7, then all Adequate Protection Payments made hereunder shall be applied to

the debt in accordance with the terms set forth in the Note Agreements, and HPFSC shall be

entitled to exercise any or all of its rights and remedies against the HPFSC Equipment or the

Hipskind as permitted pursuant to paragraph 21 above without further notice to the Hipskind

Debtor or further order of the Court.

       23.     Based upon the foregoing, the Parties ask the Court to enter an order approving this

Stipulation and approving all adequate protection payments made by the Hipskind Debtor to

HPFSC and other related relief.

       WHEREFORE, the Parties respectfully request that the Court (a) enter the Agreed Order

attached hereto as Exhibit “A”; and (b) grant such further relief as may be just and proper.

       Dated this 23rd day of March 2021.

                                              Respectfully Submitted,

                                              GENOVESE JOBLOVE & BATTISTA, P.A.
                                              Attorneys for Debtors-in-Possession
                                              100 Southeast Second Street, Suite 4400
                                              Miami, Florida 33131
                                                 6
             Case 20-21883-SMG          Doc 163        Filed 03/23/21   Page 7 of 26




                                             Telephone: (305) 349-2300
                                             Facsimile: (305) 349-2310

                                             By:       /s/ Mariaelena Gayo-Guitian
                                                       Paul J. Battista, Esq.
                                                       Florida Bar No. 884162
                                                       pbattista@gjb-law.com
                                                       Mariaelena Gayo-Guitian, Esq.
                                                       Florida Bar No. 813818
                                                       mguitian@gjb-law.com

                                             -AND-

                                             HEWLETT PACKARD ENTERPRISE

                                             By:     /s/ Kyle Frankeny
                                             Kyle Frankeny, Corporate Counsel, CSM&A
                                             Telephone: (888) 342-2156
                                             E: kyle.frankeny@hpe.com


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served via CM/ECF Notification

and or U.S. Mail to all listed below on this 23rd day of March, 2021.

                                      By:    /s/       Mariaelena Gayo-Guitian
                                                       Mariaelena Gayo-Guitian
                                                       Florida Bar No. 0813818
                                                       mguitian@gjb-law.com




                                                   7
            Case 20-21883-SMG          Doc 163    Filed 03/23/21     Page 8 of 26




                                       SERVICE LIST

Served Via CM/ECF Notification

Vincent F Alexander on behalf of Creditor Fidelity Funding Services, LLC
vincent.alexander@lewisbrisbois.com,
claudia.pena@lewisbrisbois.com;ftlemaildesig@lewisbrisbois.com

Paul J. Battista, Esq on behalf of Debtor Hipskind Technology Solutions Group, Incorporated
pbattista@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com

Paul J. Battista, Esq on behalf of Debtor Platinum Systems Holdings, LLC
pbattista@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com

Paul J. Battista, Esq on behalf of Debtor Whoa Networks, Inc., a Delaware Corporation
pbattista@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com

Paul J. Battista, Esq on behalf of Debtor Whoa Networks, Inc., a Florida Corporation
pbattista@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com

Paul J. Battista, Esq on behalf of Interested Party Hipskind Technology Solutions Group,
Incorporated
pbattista@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com

Paul J. Battista, Esq on behalf of Interested Party Platinum Systems Holdings, LLC
pbattista@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com

Paul J. Battista, Esq on behalf of Interested Party Whoa Networks, Inc., a Delaware Corporation
pbattista@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com

Denise D Dell-Powell on behalf of Creditor Western Equipment Finance, Inc.
ddpowell@deanmead.com, mgodek@deanmead.com

Mariaelena Gayo-Guitian on behalf of Debtor Hipskind Technology Solutions Group,
Incorporated
mguitian@gjb-law.com, gjbecf@gjb-law.com;vlambdin@gjb-law.com;cesser@gjb-
law.com;chopkins@gjb-law.com;gjbecf@ecf.courtdrive.com

Mariaelena Gayo-Guitian on behalf of Debtor Platinum Systems Holdings, LLC
                                             8
            Case 20-21883-SMG          Doc 163    Filed 03/23/21     Page 9 of 26




mguitian@gjb-law.com, gjbecf@gjb-law.com;vlambdin@gjb-law.com;cesser@gjb-
law.com;chopkins@gjb-law.com;gjbecf@ecf.courtdrive.com

Mariaelena Gayo-Guitian on behalf of Debtor Whoa Networks, Inc., a Delaware Corporation
mguitian@gjb-law.com, gjbecf@gjb-law.com;vlambdin@gjb-law.com;cesser@gjb-
law.com;chopkins@gjb-law.com;gjbecf@ecf.courtdrive.com

Mariaelena Gayo-Guitian on behalf of Debtor Whoa Networks, Inc., a Florida Corporation
mguitian@gjb-law.com, gjbecf@gjb-law.com;vlambdin@gjb-law.com;cesser@gjb-
law.com;chopkins@gjb-law.com;gjbecf@ecf.courtdrive.com

Heather L Harmon, Esq on behalf of Debtor Whoa Networks, Inc., a Florida Corporation
HHarmon@gjb-law.com, gjbecf@gjb-law.com;ecastellanos@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Heather L Harmon, Esq on behalf of Interested Party Hipskind Technology Solutions Group,
Incorporated
HHarmon@gjb-law.com, gjbecf@gjb-law.com;ecastellanos@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Heather L Harmon, Esq on behalf of Interested Party Platinum Systems Holdings, LLC
HHarmon@gjb-law.com, gjbecf@gjb-law.com;ecastellanos@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Heather L Harmon, Esq on behalf of Interested Party Whoa Networks, Inc., a Delaware
Corporation
HHarmon@gjb-law.com, gjbecf@gjb-law.com;ecastellanos@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Mark Journey on behalf of Creditor Broward County
mjourney@broward.org, swulfekuhle@broward.org

Buffey E Klein on behalf of Creditor Johnson Bank
buffey.klein@huschblackwell.com, legalsupportteam-dreamteam-
dal@huschblackwell.com;buffey-klein-8494@ecf.pacerpro.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

David A Ray, Esq. on behalf of Creditor Dell Financial Services L.L.C.
dray@draypa.com, draycmecf@gmail.com;sramirez.dar@gmail.com;drabrams620@gmail.com

Jason A Rosenthal on behalf of Creditor Bank of the West
jason@therosenthallaw.com, jmorando@therosenthallaw.com;jennifer@therosenthallaw.com

Richard B. Storfer, Esq. on behalf of Creditor Balboa Capital Corporation
                                                9
            Case 20-21883-SMG         Doc 163      Filed 03/23/21     Page 10 of 26




rstorfer@rprslaw.com

Richard B. Storfer, Esq. on behalf of Creditor De Lage Landen Financial Services, Inc.
rstorfer@rprslaw.com

Sabrina L Streusand on behalf of Creditor Dell Financial Services L.L.C.
streusand@slollp.com, villa@slollp.com

Howard S Toland on behalf of Creditor Radius Bank
htoland@mitrani.com

J. Steven Wilkes on behalf of U.S. Trustee Office of the US Trustee
steven.wilkes@usdoj.gov

Charles R Woolley on behalf of Creditor U.S. Bank Equipment Finance
rwoolley@askounisdarcy.com, adarcy@askounisdarcy.com

George L. Zinkler on behalf of Creditor Balboa Capital Corporation
gzinkler.ecf@rprslaw.com

George L. Zinkler on behalf of Creditor De Lage Landen Financial Services, Inc.
gzinkler.ecf@rprslaw.com

Eric B Zwiebel, Esq on behalf of Creditor LEAF Capital Funding, LLC
eric.zwiebel@emzwlaw.com, eservice@emzwlaw.com

Eric B Zwiebel, Esq on behalf of Creditor PNC Equipment Finance, LLC
eric.zwiebel@emzwlaw.com, eservice@emzwlaw.com




                                              10
Case 20-21883-SMG   Doc 163    Filed 03/23/21   Page 11 of 26




               EXHIBIT A

                    (Proposed Order)




                          11
             Case 20-21883-SMG       Doc 163     Filed 03/23/21    Page 12 of 26




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                            FT. LAUDERDALE DIVISION
                                www.flsb.uscourts.gov

In Re:
                                                          Chapter 11

WHOA NETWORKS, INC., a Florida Corp.,                     Case No.: 20-21883-BKC-SMG
WHOA NETWORKS, INC., a Delaware Corp.                     Case No.: 20-21884-BKC-SMG
HIPSKIND TECHNOLOGY SOLUTIONS                             Case No.: 20-21885-BKC-SMG
 GROUP INCORPORATED,
PLATINUM SYSTEMS HOLDINGS, LLC,                           Case No.: 20-21886-BKC-SMG

            Debtors.                                      (Jointly Administered under
________________________________/                         Case No.: 20-21883-BKC-SMG)

            AGREED ORDER APPROVING STIPULATION AND GRANTING
               ADEQUATE PROTECTION AND RELATED RELIEF TO
              HEWLETT-PACKARD FINANCIAL SERVICES COMPANY

         THIS MATTER came before the Court on the Stipulation and Joint Motion For Entry of

Agreed Order Granting Adequate Protection and Related Relief To Hewlett-Packard Financial

Services Company [ECF No. ____] (the “Motion”). The Court, having reviewed and considered

the Motion, having been informed that the Debtors, Whoa Networks, LLC, (the “Whoa Florida

Debtor”) and Hipskind Technology Solutions Group, Inc., (the “Hipskind Debtor”) two of the four
                                            12
              Case 20-21883-SMG              Doc 163         Filed 03/23/21      Page 13 of 26




above-captioned debtors (collectively, the “Debtors”) and secured creditor, Hewlett-Packard

Financial Services Company (“Creditor” or “HPFSC”) have agreed to the terms of this Stipulation

and Agreed Order, and being otherwise duly advised in the premises, finds that granting the Motion

and entering the Stipulation and Agreed Order as set forth herein is in the best interest of the

Debtors, their creditors and all parties in interest. Accordingly, it is:

        ORDERED as follows:

        1.       The Motion is GRANTED as set forth herein.

        2.       The Whoa Florida Debtor and HPFSC have agreed that the Lease Agreements

(USA3 Agreement, USA4 Agreement and USA5 Agreement as defined in the Motion) by and

between the Whoa Florida Debtor and HPFSC relate solely to professional services and not

equipment financing. As a result, the Whoa Florida Debtor and HPFSC have agreed that HPFSC

shall have an allowed general unsecured claim for all purposes in these chapter 11 cases against

the Whoa Florida Debtor in the amount of $178,078.31 (“HPFSC Whoa Florida Unsecured

Claim”).

        3.       The Whoa Florida Debtor and HPFSC have further agreed that the Note

Agreements (as defined in the Motion ) are secured financing agreements whereby HPFSC asserts

a security interest and/or lien upon the equipment and/or other personal property more specifically

described in Exhibit “A” attached hereto (collectively, the “HPFSC Equipment” or the

“Collateral”)2 and has a fair market value of $75,000.00.             As a result, the Hipskind Debtor and

HPFSC have agreed that HPFSC shall have an allowed secured claim for all purposes in these

chapter 11 cases against the Hipskind Debtor in the amount of $75,000.00 (“HPFSC Secured




2 Claim #7 filed by HPFSC did not include a copy of Exhibit 1 (Financed Items) to Exhibit A to the Note Agreements.
Accordingly, the Exhibit describing the HPFSC Equipment is attached hereto as Exhibit “B”.
                                                        13
            Case 20-21883-SMG           Doc 163       Filed 03/23/21   Page 14 of 26




Claim”) in respect of the HPFSC Equipment and a general unsecured claim in the amount of

$198,799.29 (“HPFSC Hipskind Unsecured Claim”).

       4.      In connection with the foregoing, the Parties have agreed that the Hipskind Debtor

shall make adequate protection payments to HPFSC during the pendency of this Chapter 11 case

in respect of the HPFSC Equipment in the amount of $1,415.34 per month (the “Adequate

Protection Payment”) commencing March 29, 2021 and continuing on the same day of each month

thereafter through either the effective date of a plan of reorganization in these Chapter 11 cases or

the date of conversion or dismissal of these Chapter 11 cases.

       5.      The Adequate Protection Payment was determined by fully amortizing the

aggregate allowed HPFSC Secured Claim in the amount of $75,000.00 through equal monthly

payments of principal and interest over 60 months (the “Term”) at an annual interest rate of 5.0%.

       6.      In any plan of reorganization filed by the Hipskind Debtor or Debtors in these

Chapter 11 cases, the Debtors agree to separately classify the HPFSC Secured Claim from all other

classes of claims in such plan and provide for the treatment of such allowed HPFSC Secured Claim

as set forth hereinabove, namely to continue making monthly Adequate Protection Payments to

HPFSC for the Term, which payments, if and when paid, will satisfy the allowed HPFSC Secured

Claim in full. Subject to such treatment being provided in any such plan, HPFSC has agreed to

vote any and all of its allowed claims (HPFSC Secured Claim, HPFSC Unsecured Claim and

HPFSC Whoa Florida Unsecured Claim) to accept and otherwise support such plan.

       7.      The Adequate Protection Payment agreed to by the Parties shall be made by wire

transfer pursuant to instructions to be provided by HPFSC. Any notices to HPFSC shall be sent to

Hewlett-Packard Financial Services Company, 200 Connell Drive, Suite 5000, Berkeley Heights,

NJ 07922. Attn: Diane Morgan, Corporate Counsel, email: diane.morgan@hpe.com.

                                                 14
              Case 20-21883-SMG          Doc 163       Filed 03/23/21     Page 15 of 26




        8.      Any applicable sales tax and personal property tax associated with the HPFSC

Equipment shall be the responsibility of the Hipskind Debtor.

        9.      The Hipskind Debtor agrees to maintain insurance coverage on the HPFSC

Equipment in accordance with the terms of the HPFSC Agreement.

        10.     In the event the Hipskind Debtor fails to make the Adequate Protection Payments

as set forth herein, and such failure continues for a period of three (3) business days after the due

date thereof, then HPFSC shall email notification of the default to Debtors counsel, Paul J. Battista,

Esq., at pbattista@gjb-law.com. The Hipskind Debtor shall have a period of two (2) business days

after such notice to cure such default. If the Hipskind Debtor fails to cure such default, then HPFSC

may file an affidavit reflecting such default, the notification to cure, and the failure of the Hipskind

Debtor to cure the default. The Hipskind Debtor shall then have three (3) business days to file a

counter-affidavit with the Court stating that the Hipskind Debtor is not in default. If the Hipskind

Debtor fails to file a counter-affidavit by the deadline herein, then the automatic stay imposed by

11 U.S.C. §362 shall terminate as to the HPFSC Equipment, at which time HPFSC shall be able

to exercise any and all rights and remedies granted to it under the Note Agreements and under

applicable state and/or federal law. In connection therewith, HPFSC shall submit an Order to the

Court lifting the automatic stay imposed by 11 U.S.C. §362 with respect to the HPFSC Equipment,

which Order the Court may enter without further notice and hearing.

        11.     In the event the Hipskind Debtor Chapter 11 case is dismissed or converted to a

case under Chapter 7, then all Adequate Protection Payments made hereunder shall be applied to

the debt in accordance with the terms set forth in the Note Agreements, and HPFSC shall be

entitled to exercise any or all of its rights and remedies against the HPFSC Equipment or the



                                                  15
             Case 20-21883-SMG            Doc 163        Filed 03/23/21     Page 16 of 26




Hipskind as permitted pursuant to paragraph 10 above without further notice to the Hipskind

Debtor or further order of the Court.

                                                  ###

Submitted by:
Mariaelena Gayo-Guitian, Esq.
Counsel for Debtors-in-Possession
Genovese Joblove & Battista, P.A.
100 S.E. Second Street, 44th Floor
Miami, FL 33131
mguitian@gjb-law.com

Attorney Mariaelena Gayo-Guitian, Esq., is directed to serve a copy of this Order on all interested parties
who did not receive a copy of the Order via CM/ECF and to file a certificate of service within two (2) days
of the entry of the Order.




                                                    16
Case 20-21883-SMG   Doc 163     Filed 03/23/21   Page 17 of 26




                EXHIBIT B
             (Hewlett-Packard Equipment List)




                           17
                                      Case 20-21883-SMG           Doc 163       Filed 03/23/21        Page 18 of 26




                 Customer Name                       Schedule Number       Vendor         Invoice # Serial #    Invoice Date   Manufacturer    Part Number
Hipskind Technology Solutions Group, Incorporated   5398294827000002   CorpITGroupInc.   10334                 7/12/2018       Dell           210-AIMP
Hipskind Technology Solutions Group, Incorporated   5398294827000002   CorpITGroupInc.   10334                 7/12/2018       Dell           407-BBOR
Hipskind Technology Solutions Group, Incorporated   5398294827000002   CorpITGroupInc.   10334                 7/12/2018       Dell           210-AIMO
Hipskind Technology Solutions Group, Incorporated   5398294827000002   CorpITGroupInc.   10334                 7/12/2018       Dell           210-AKWU
Hipskind Technology Solutions Group, Incorporated   5398294827000002   CorpITGroupInc.   10334                 7/12/2018       Generic        INSTALL
Hipskind Technology Solutions Group, Incorporated   5398294827000002   CorpITGroupInc.   10334                 7/12/2018       Dell           407-BBOR
Hipskind Technology Solutions Group, Incorporated   5398294827000002   CorpITGroupInc.   10334                 7/12/2018       Dell           210-AKWU
                                      Case 20-21883-SMG            Doc 163         Filed 03/23/21     Page 19 of 26




Category    Tier                        Equipment Description                         Quantity   Currency   Unit Price in deal currency
NETWO      ALL     S3148P Network Switch, 48 10/100/1000Mbps Ports, 2 SFP+ Ports         3.00    USD                            7,437.86
NETWO      ALL     1000BaseSX SFP Transceiver                                            1.00    USD                              164.50
NETWO      ALL     S3124P Network Switch, 24 10/100/1000Mbps Ports, 2 SFP+ Ports         3.00    USD                            4,498.66
PC_SE      NCT1    PowerEdge R640 Rack Base, No CPU, 0 RAM, No HD                        4.00    USD                          18,453.56
SOFT2      SFT2    Installation Service                                                  1.00    USD                            7,940.00
NETWO      ALL     1000BaseSX SFP Transceiver                                           10.00    USD                              164.50
PC_SE      NCT1    PowerEdge R640 Rack Base, No CPU, 0 RAM, No HD                        2.00    USD                          15,984.71
                                      Case 20-21883-SMG            Doc 163      Filed 03/23/21     Page 20 of 26




 Lease Rate Factor                               Equipment Location                             Customer PO Term   Adv/Arr    Pay Frequency
0.019960             17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES               60     ADV       MONTHLY
0.019960             17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES               60     ADV       MONTHLY
0.019960             17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES               60     ADV       MONTHLY
0.019960             17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES               60     ADV       MONTHLY
0.019960             17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES               60     ADV       MONTHLY
0.019960             17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES               60     ADV       MONTHLY
0.019960             17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES               60     ADV       MONTHLY
                             Case 20-21883-SMG             Doc 163       Filed 03/23/21     Page 21 of 26




             Billing Method            Family Indicator   Parent Asset    Extended Price in deal currency    Rent Deal Currency
INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                    22,313.58                 445.38
INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                        164.50                  3.28
INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                    13,495.98                 269.38
INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                    73,814.24               1,473.33
INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                      7,940.00                158.48
INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                      1,645.00                 32.83
INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                    31,969.42                 638.11
                                      Case 20-21883-SMG           Doc 163    Filed 03/23/21    Page 22 of 26




                 Customer Name                       Schedule Number     Vendor        Invoice #     Serial #    Invoice Date Manufacturer
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186 SSI213702QL      3/29/2018     Cisco
                                                                                                 SSI213702PZ
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186                  3/29/2018    Generic
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186                  3/29/2018    APC
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186                  3/29/2018    Generic
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186                  3/29/2018    Generic
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186                  3/29/2018    Cisco
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186 FOC2013U07B      3/29/2018    Cisco
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186                  3/29/2018    Cisco
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186                  3/29/2018    Cisco
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186                  3/29/2018    Cisco
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186                  3/29/2018    Cisco
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186 SAL 1914 CYAY    3/29/2018    Cisco
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186 FOX2147P15N      3/29/2018    Cisco
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186                  3/29/2018    NOBRAND
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186                  3/29/2018    APC
Hipskind Technology Solutions Group, Incorporated   5398294827000001 TECHNIJIAN, INC. 32720186 FLM2205012Q      3/29/2018    Cisco
                                                                                                 FLM22050172
                                                                                                 FLM220500T4
                                                                                                 FLM220503J5
                                                                                                 FLM220500UQ
                                 Case 20-21883-SMG          Doc 163     Filed 03/23/21      Page 23 of 26




   Part Number     Category Tier                           Equipment Description                                  Quantity Currency
UCS-SP-FI48P       NETWO CISCON UCS SmartPlay Select 6248UP Fabric Interconnect Switch, 32 SFP+ Ports                2.00 USD

INSTALL            SOFT2    SFT2     Installation Service                                                            1.00   USD
AP8959             NETWO    CISCON   Switched Power Distribution Unit, 16A, 230V                                     1.00   USD
GWARR              SOFT     MAINT    Warranty                                                                        1.00   USD
GWARR              SOFT     MAINT    Warranty                                                                        5.00   USD
UCS-CPU-E52630E    PC_SE    NCT1     2.20GHz Intel Xeon E5-2630v4 10-Core Processor, 25MB L3 Cache, 2133MHz FSB     10.00   USD
WS-C3850-48T-S     NETWO    CISCON   Catalyst 3850 LAN Switch, 48 x 1Gbps Ports, 350W AC PS, IP Base SW              1.00   USD
C3850-NM-4-10G     NETWO    CISCON   4 Port Ethernet Network Module, 4 x 10Gbps SFP+ Ports                           1.00   USD
GLC-T              NETWO    CISCON   1000BaseT Gigabit Ethernet SFP                                                  4.00   USD
UCS-MR-1X322RV-A   PC_SE    NCT1     32GB DDR4 SDRAM DIMM, 2133MHz                                                  40.00   USD
UCSB-MLOM-40G-03   PC_SE    NCT1     Virtual Interface Card                                                          5.00   USD
N9K-C9372PX        NETWO    CISCON   Nexus 9300 Platform Switch, 48 11/0G SFP+ Ports, 6 40Gbps QSFP+ Ports           1.00   USD
UCS-SP-5108-AC     PC_SE    NCT1     UCS 5108 AC2 Blade Server Enclosure, No HDs, 8 Bays, No PS, 8 Fans              1.00   USD
SHIPPING           SOFT2    SFT2     Shipping/Freight                                                                1.00   USD
AP8959             NETWO    CISCON   Switched Power Distribution Unit, 16A, 230V                                     1.00   USD
UCSB-B200-M4-U     PC_SE    NCT1     Unified Computing System B200 M4 Blade Server, No CPU, 0 RAM, No HD, Upgd       5.00   USD
                                   Case 20-21883-SMG           Doc 163      Filed 03/23/21      Page 24 of 26




Unit Price in deal currency Lease Rate Factor                             Equipment Location                             Customer PO Term
                    8,315.00 0.019880         17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES               60

                15,513.38   0.019880          17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES              60
                 1,579.29   0.019880          17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES              60
                   622.44   0.019880          17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES              60
                   750.00   0.019880          17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES              60
                 1,050.00   0.019880          17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES              60
                 5,750.00   0.019880          17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES              60
                 1,544.00   0.019880          17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES              60
                   195.00   0.019880          17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES              60
                 1,285.00   0.019880          17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES              60
                 1,145.00   0.019880          17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES              60
                23,750.00   0.019880          17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES              60
                 9,926.60   0.019880          17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES              60
                 2,200.00   0.019880          17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES              60
                 1,579.29   0.019880          17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES              60
                 8,830.00   0.019880          17220 22nd Street, Suite 450, Oakbrook Terrace, IL, 60181, UNITED STATES              60
                               Case 20-21883-SMG        Doc 163      Filed 03/23/21   Page 25 of 26




Adv/Arr Pay Frequency              Billing Method          Family Indicator   Parent Asset   Extended Price in deal currency
ADV     MONTHLY       INVOICING STARTS ON ACCEPTANCE DATE Parent                                                   16,630.00

ADV    MONTHLY        INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                15,513.38
ADV    MONTHLY        INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                 1,579.29
ADV    MONTHLY        INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                   622.44
ADV    MONTHLY        INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                 3,750.00
ADV    MONTHLY        INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                10,500.00
ADV    MONTHLY        INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                 5,750.00
ADV    MONTHLY        INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                 1,544.00
ADV    MONTHLY        INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                   780.00
ADV    MONTHLY        INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                51,400.00
ADV    MONTHLY        INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                 5,725.00
ADV    MONTHLY        INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                23,750.00
ADV    MONTHLY        INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                 9,926.60
ADV    MONTHLY        INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                 2,200.00
ADV    MONTHLY        INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                 1,579.29
ADV    MONTHLY        INVOICING STARTS ON ACCEPTANCE DATE   Parent                                                44,150.00
                     Case 20-21883-SMG   Doc 163   Filed 03/23/21   Page 26 of 26




Rent Deal Currency
            330.60

            308.41
             31.40
             12.37
             74.55
            208.74
            114.31
             30.69
             15.51
          1,021.83
            113.81
            472.15
            197.34
             43.74
             31.40
            877.70
